[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 NOV 26, 2008
                              No. 08-13003                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                          Agency No. A98-589-900

RUBEN ALONSO LEMUS-SANCHEZ,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                            (November 26, 2008)

Before ANDERSON, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Ruben Alonso Lemus-Sanchez, a native and citizen of El Salvador, seeks
review of the Board of Immigration Appeals’s (“BIA”) decision dismissing his

appeal from the Immigration Judge’s (“IJ”) denial of his motion to reopen so that

he could apply for an adjustment of status, 8 U.S.C. §§ 1229a(c)(7), 1255, more

than one year after he failed to depart the United States pursuant to his voluntary

departure agreement.1 “We review the BIA’s denial of a motion to reopen for

abuse of discretion.” Ali v. U.S. Atty. Gen., 443 F.3d 804, 808 (11th Cir. 2006).

       If the Attorney General permits an alien to depart the United States

voluntarily, the alien must do so during the prescribed period. See INA § 240B(a),

(d), 8 U.S.C. § 1229c(a), (d). If the alien fails to depart the United States within

the specified time period, he becomes ineligible to, inter alia, apply for an

adjustment of status or change of status for a period of ten years. See id.; INA §

245(i)(1)(A), 8 U.S.C. § 1255(i)(1)(A); see also Dada v. Mukasey, 554 U.S. __,

128 S. Ct. 2307, 2310, 171 L. Ed. 2d 178 (2008) (noting that failure to depart within

the prescribed voluntary departure period renders the alien ineligible for

adjustment of status for a period of ten years).

       In this case, Lemus-Sanchez admitted that he remained in the United States

after his voluntary departure period expired. Thus, he must wait a period of ten

years before seeking an adjustment of status. See INA § 240B(d)(1)(B), 8 U.S.C.

       1
         We agree with the government that Lemus-Sanchez’s brief does not comply with Fed.
R. App. P. 28(a)(9)(A). However, we exercise our discretion to consider the brief. See Mendoza
v. U.S. Atty. Gen., 327 F.3d 1283, 1286 n.4. (11th Cir. 2003).
                                                2
§ 1229c(d)(1)(B). Accordingly, the BIA did not abuse its discretion in dismissing

Lemus-Sanchez’s appeal from the denial of his motion to reopen for purposes of

seeking an adjustment of status, and we deny Lemus-Sanchez’s petition for review.

      PETITION DENIED.




                                         3